Name: Council Decision 2014/482/CFSP of 22 July 2014 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger)
 Type: Decision
 Subject Matter: rights and freedoms;  social affairs;  politics and public safety;  Africa;  European construction
 Date Published: 2014-07-23

 23.7.2014 EN Official Journal of the European Union L 217/31 COUNCIL DECISION 2014/482/CFSP of 22 July 2014 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 July 2012, the Council adopted Decision 2012/392/CFSP (1) which expires on 15 July 2014. (2) On 28 October 2013, the Council adopted Decision 2013/533/CFSP (2) providing a financial reference amount for the period until 15 July 2014. (3) On 28 March 2014, the Political and Security Committee (PSC) recommended to extend the European Union CSDP mission in Niger (EUCAP Sahel Niger) for a period of two years in accordance with the Strategic Review. (4) On 2 May 2014, the High Representative of the Union for Foreign Affairs and Security Policy (HR) received a letter from the Nigerien authorities supporting the extension of EUCAP Sahel Niger for two years. (5) EUCAP Sahel Niger will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 Decision 2012/392/CFSP is amended as follows: (1) Articles 2 and 3 are replaced by the following: Article 2 Objectives In the context of the implementation of the European Union Strategy for Security and Development in the Sahel, EUCAP Sahel Niger shall aim at enabling the Nigerien authorities to define and implement their own national Security Strategy. EUCAP Sahel Niger shall also aim at contributing to the development of an integrated, multidisciplinary, coherent, sustainable, and human-rights-based approach among the various Nigerien security actors in the fight against terrorism and organised crime. Article 3 Tasks 1. In order to fulfil the objectives set out in Article 2, EUCAP Sahel Niger shall: (a) be ready to support the definition and implementation of a Nigerien Security Strategy while continuing advising and assisting in the implementation of the security dimension of the Nigerien Strategy for Security and Development in the North; (b) facilitate the coordination of regional and international projects supporting Niger in the fight against terrorism and organised crime; (c) strengthen the rule of law through the development of criminal investigation capacities, and in this context develop and implement adequate training programmes; (d) support the development of Nigerien Security and Defence Forces' sustainability; (e) contribute to the identification, planning and implementation of projects in the security field. 2. EUCAP Sahel Niger shall focus on the activities mentioned in paragraph 1 which contribute to improving the control of the territory of Niger, including in coordination with the Nigerien Armed Forces. 3. EUCAP Sahel Niger shall not carry out any executive function.. (2) Article 4 is amended as follows: (a) paragraph 3 is replaced by the following: 3. EUCAP Sahel Niger shall be structured in accordance with its planning documents.; (b) paragraph 4 is deleted. (3) Article 6 is amended as follows: (a) the following paragraph is inserted: 1a. The Head of Mission shall represent EUCAP Sahel Niger in its operations area. The Head of Mission may delegate management tasks related to staff and financial matters to staff members of EUCAP Sahel Niger under his/her overall responsibility.; (b) paragraph 3 is replaced by the following: 3. The Head of Mission shall issue instructions to all EUCAP Sahel Niger staff, including the Brussels Support Element, for the effective conduct of the EUCAP Sahel Niger in theatre, assuming its coordination and day-to-day management, and following the instructions at the strategic level of the Civilian Operation Commander.; (c) paragraphs 4 and 8 are deleted. (4) In Article 7, paragraph 4 is replaced by the following: 4. The conditions of employment and the rights and obligations of international and local staff shall be laid down in the contracts to be concluded between EUCAP Sahel Niger and the staff member concerned.. (5) In Article 11, paragraph 5 is replaced by the following: 5. The Head of Mission shall ensure the protection of EU classified information in accordance with Council Decision 2013/488/EU (3). (3) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1).." (6) The following Article is inserted: Article 12a Legal arrangements As required in order to implement this Decision, EUCAP Sahel Niger shall have the capacity to procure services and supplies, enter into contracts and administrative arrangements, employ staff, hold bank accounts, acquire and dispose of assets, discharge its liabilities and be a party to legal proceedings.. (7) Article 13 is replaced by the following: Article 13 Financial arrangements 1. The financial reference amount intended to cover the expenditure related to EUCAP Sahel Niger for the period from 16 July 2012 to 31 October 2013 shall be EUR 8 700 000. The financial reference amount to cover the expenditure related to EUCAP Sahel Niger for the period from 1 November 2013 to 15 July 2014 shall be EUR 6 500 000. The financial reference amount to cover the expenditure related to EUCAP Sahel Niger for the period from 16 July 2014 to 15 July 2015 shall be EUR 9 155 000. 2. All expenditure shall be managed in accordance with the rules and procedures applicable to the general budget of the Union. Nationals of third States and host country nationals shall be allowed to tender for contracts. Subject to the Commission's approval, EUCAP Sahel Niger may conclude technical arrangements with Member States, the host State, participating third States and other international actors regarding the provision of equipment, services and premises to EUCAP Sahel Niger. 3. EUCAP Sahel Niger shall be responsible for the implementation of its budget. For that purpose, EUCAP Sahel Niger shall sign an agreement with the Commission. 4. Without prejudice to the Agreement between the European Union and the Republic of Niger on the status of the European Union mission in Niger CSDP (EUCAP Sahel Niger) (4), EUCAP Sahel Niger shall be responsible for any claims and obligations arising from the implementation of its mandate as of 16 July 2014, with the exception of claims relating to serious misconduct by the Head of Mission, for which he/she shall bear responsibility. 5. The implementation of the financial arrangements shall be without prejudice to the chain of command as provided for in Articles 4, 5 and 6 and the operational requirements of EUCAP Sahel Niger, including compatibility of equipment and interoperability of its teams. 6. Expenditure shall be eligible as of 16 July 2012. (4) OJ L 242, 11.9.2013, p. 2.." (8) The following Article is inserted: Article 13a Project Cell 1. EUCAP Sahel Niger shall have a Project Cell for identifying and implementing projects. EUCAP Sahel Niger shall, as appropriate, facilitate and provide advice on projects implementedby Member States and third States under their responsibility in areas related to EUCAP Sahel Niger and in support of its objectives. 2. EUCAP Sahel Niger shall be authorised to seek recourse to financial contributions from the Member States or third States to implement a project if that project has been identified as supplementing in a consistent manner EUCAP Sahel Niger's other actions and it is: (a) provided for in the budgetary impact statement relating to this Decision; or (b) integrated in the budgetary impact statement during the mandate of EUCAP Sahel Niger by means of an amendment to the budgetary impact statement requested by the Head of Mission. EUCAP Sahel Niger shall conclude an arrangement with contributing States, covering in particular the specific procedures for dealing with complaints from third parties concerning damage caused as a result of acts or omissions by EUCAP Sahel Niger in the use of the funds provided by those States. Under no circumstances may the contributing States hold the Union or the HR liable for acts or omissions by EUCAP Sahel Niger in the use of the funds provided by those States. 3. The PSC shall agree on the acceptance of financial contributions from third States to the Project Cell.. (9) In Article 15 Decision 2011/292/EU is replaced by Decision 2013/488/EU. (10) In Article 16 the second paragraph is replaced by the following: It shall apply until 15 July 2016.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 16 July 2014. Done at Brussels, 22 July 2014. For the Council The President C. ASHTON (1) Council Decision 2012/392/CFSP of 16 July 2012 on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 187, 17.7.2012, p. 48). (2) Council Decision 2013/533/CFSP of 28 October 2013 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 288, 30.10.2013, p. 68).